Citation Nr: 1210975	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lipomas of the arms, legs, and abdominal walls.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1959 to October 1962 and from January 1963 to December 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this decision, the RO granted service connection for the Veteran's left thigh lipoma as directly related to service, noting that the separation examination documented a left thigh lipoma.  In the same decision, the RO, however, denied service connection for lipomas of the arms, legs, and abdominal wall, including as associated with herbicide exposure.    

The Board remanded the case in January 2009 for further development.  In December 2010, the Board reopened and remanded the claim.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

As a procedural matter, the Board notes that the Veteran submitted additional evidence in late January 2012.  Specifically, he submitted a duplicate service treatment record dated in December 1966, as well as a statement reiterating his belief that his lipoma condition was related to service.  This evidence was received after the last RO review, however, did include a waiver.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

Lipomas of the arms, legs, and abdominal walls were not manifested during service and are not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Lipomas of the arms, legs, and abdominal walls were not incurred in or aggravated by active service, nor may it be presumed that it was incurred during military service or as a result of exposure to herbicide agents therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided notice regarding the claim to reopen in March 2005.  Kent v. Nicholson,  20 Vet. App. 1 (2006).  Subsequent notice was provided in the May 2007 statement of the case and the claim was readjudicated, most recently in the January 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records and private treatment records, provided VA examinations, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.   

Discussion

The Veteran contends that his lipomas of the arms, legs, and abdominal walls are the result of his service in Vietnam, to include exposure to herbicides, or in the alternative, that his lipomas began during service and are otherwise due to service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Service connection for certain chronic disorders, such as malignant tumors, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, the governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Moreover, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Those disorders are the following:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides by adding all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

Notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, F. 3d. 1039 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of herbicide exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a causal nexus between his currently claimed disability and service.  See Brock v. Brown, 10 Vet. App. at 162 (1997).

In this case, review of the record revealed that the Veteran was diagnosed with multiple lipomas on various areas of his body.  See private treatment records dated in February 1992 through April 1995, June 2005 VA examination report, June 2006 private examination report, November 2011 VA examination report, and December 2011 addendum to the November 2011 VA examination.  

The record also demonstrates that the Veteran served in Vietnam and is entitled to the presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(ii).  However, the Board finds that presumptive service connection is not warranted for the Veteran's lipomas of the arms, legs, and abdominal walls because VA has not recognized lipoma as having a positive association with exposure to herbicides.  38 C.F.R. § 3.309(e).  Therefore, the Veteran is not entitled to presumptive service connection for his lipoma conditions.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Service connection may still be granted, however, if there is competent evidence to establish that the Veteran's diagnosed lipoma condition had its onset or is otherwise related to service.  In this regard, the Veteran's April 1959 induction physical examination report, service treatment records, and the October 1962 separation physical examination report are negative for complaints, treatment, or diagnoses of lipomas.  The July 1963 report of medical history, August 1963 reenlistment physical examination report, and service treatment records are negative for complaints, treatment, or diagnoses of lipomas.  The December 1966 report of medical history includes the Veteran's complaints of a tumor, growth, cyst, or cancer.  The December 1966 separation physical examination report contains a diagnosis of an asymptomatic lipoma of the left thigh (for which the Veteran is service-connected).  

Post-service private treatment records demonstrate multiple diagnoses of lipomas of the arms, legs, and abdominal walls.  See private treatment records dated in February 1992 through April 1995.  The Veteran sought treatment for and the removal of several lipomas during this time frame.  Id.  In a February 1992 record, the Veteran reported that his first lipoma appeared on his left thigh when he was serving in Vietnam, due to his exposure to Agent Orange.  The physician stated that he was not aware of Agent Orange as the cause of lipomas, but noted that the Veteran had many lipomas.  In a March 1994 record, the Veteran was noted to have many lipomas.  At the time, the Veteran stated that he was exposed to Agent Orange in Vietnam, which he believed to be the cause of his current lipoma condition.  The physician indicated that he was not familiar with the theory of Agent Orange as the cause of multiple lipomatosis, but indicated that he would try to do some research on the topic prior to the Veteran's next appointment.  

In June 2005, the Veteran underwent a VA examination during which the Veteran reported a medical history of an asymptomatic lipoma on his left thigh that was noted upon discharge from service in December 1966.  He further reported that since 1992, he had many more lipomas which were removed, beginning in 1992.  He stated that he currently had many lipomas all over his body, which have been excised whenever they cause problems.  He reported that he was diagnosed with benign lipomas subsequent to multiple surgical excisions.  

Upon examination and review of the Veteran's claims file, the examiner diagnosed multiple lipomas of the arms, legs, trunk, back, buttocks, and groin.  The examiner opined that the Veteran's multiple lipomas were not caused by or a result of the Veteran's service, to include his left thigh lipoma that was noted during service.  In providing the opinion, the examiner explained that the Veteran had a single asymptomatic lipoma on his left thigh at the time of discharge from service in December 1966, and then decades later, began having symptomatic lipomas that required surgical incision beginning in 1992, all of which were benign.  The examiner indicated the mere fact the Veteran had a single lipoma that was asymptomatic during service, and then decades later, had many lipomas, did not indicate that there was a continuation of the single identified lipoma and the multiple lipomas that occurred decades after service.  The examiner stated that he saw these as two separate independent incidences.  Specifically, the examiner explained that lipomas were very commonly occurring soft tissue benign tumors that occur in the male population, especially after age 40.  He further noted that the lipomas, though great in number, were simply a manifestation of the aging process and a natural occurrence of the benign tumors.   

In June 2006, the Veteran underwent a private examination, during which Dr. R.S., a Physical Medicine and Rehabilitation Specialist, diagnosed multiple soft tissue tumors in the form of lipomas of the Veteran's upper and lower extremities, as well as his chest, abdomen, and back.  Upon review of the Veteran's "records," Dr. R.S. opined, "although I am not an expert in Agent Orange," the Veteran's tumors were a result of his service in Vietnam, and as a result of exposure to Agent Orange.  

In November 2011, the Veteran underwent a VA examination during which the Veteran reported a history of recurrent lipomas on his arms, legs, torso, and lower abdomen, of which several were removed.  Upon examination, the examiner diagnosed lipomastosis, or lipomas made of fatty tissue.  The examiner opined that the Veteran's lipomas were as likely as not related to service, but currently, to an extreme extent, covered more of the Veteran's body.  In providing the opinion, the examiner noted the Veteran's claims file was not available for review, but stated that the Veteran reported that his lipomas began during service while in Vietnam.  The examiner further noted that he reviewed the Veteran's service treatment records (which the Veteran faxed to him), and the records demonstrate a lipoma on the Veteran's left thigh upon examination in December 1966.    

In a subsequent December 2011 addendum to the November 2011 VA examination, the same examiner reviewed the Veteran's claims file and noted the Veteran's history of lipomas, to include the asymptomatic lipoma of his left thigh indicated on the December 1966 separation examination report, as well as the April 1959 and July 1963 examination reports, both of which were negative for any evidence of lipomas.  The examiner noted the record dated in February 1992, which showed 20 excisions of lipomas of the Veteran's arms, thighs, and abdomen, as well as the largest lipoma on the left anterior thigh.  The examiner further noted that aside from the asymptomatic lipoma of the Veteran's left thigh that was noted upon examination in December 1966, all of his other lipomas appeared later, after discharge from service, and were composed of fatty tissue.  The examiner opined, that the Veteran's lipomas of his arms, other leg, and abdominal wall were less likely as not related to service or exposure to Agent Orange.  In providing the opinion, the examiner stated that Agent Orange does not cause lipomas and the Veteran's other lipomas appeared much later after service.  

Here, the medical evidence clearly demonstrates a current diagnosis of a lipoma of the arms, legs, and abdominal walls disability.  As such, the remaining issue to be resolved is whether there is competent evidence of record which establishes that the there is a causal connection between the Veteran's disability and his service.  

The evidentiary record contains conflicting evidence as to whether the Veteran's lipoma condition is causally related to his service, to include exposure to Agent Orange during service.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In this case, the opinions from the June 2005 VA examiner, as well as the November 2011 VA examiner (noted in the December 2011 addendum to the November 2011 VA examination), are of high probative value, versus the opinions from the June 2006 private physician.  

Specifically, the June 2005 VA examiner's opinion was based upon an extensive review of the Veteran's claims file, subsequent to a physical examination, and supported by a well-explained rationale.  The examiner indicated that the Veteran's single lipoma of the left thigh which was noted to be asymptomatic during service, in December 1966, and then decades later, his many other lipomas, beginning in 1992, did not indicate that there was a continuation of the single identified lipoma, and explained that they were two separate independent incidences.  Moreover, the examiner stated that lipomas were very commonly occurring soft tissue benign tumors that occur in the male population, especially after age 40.  He further noted that the lipomas, though great in number, were simply a manifestation of the aging process and a natural occurrence of the benign tumors.  Thus, the examiner related the Veteran's lipoma condition to the aging process, and provided a well-reasoned explanation as to why it was not related to the single instance documented during service.       

Likewise, in the December 2011 addendum to the November 2011 VA examination, the November 2011 VA examiner ultimately provided an extensive review of the Veteran's claims file, and opined that the Veteran's lipomas of his arms, other leg, and abdominal wall were less likely as not related to service or exposure to Agent Orange.  In providing the opinion, the examiner stated that Agent Orange does not cause lipomas.  The evidence of record further supports this conclusion, as discussed above, in the February 1992 and March 1994 private treatment records, the Veteran's private physician indicated that he was not familiar with or aware that a lipoma condition was a result of exposure to Agent Orange.  The Board is aware that the examiner offered a negative opinion in the December 2011 addendum; however, that opinion was clearly based on a review of the complete record, which had not been available to the examiner at the time of the initial examination.  

Furthermore, no competent evidence causally relates the Veteran's current lipoma of the arms, legs, and abdominal walls disability to active service, to include exposure to Agent Orange during service.  In this regard, the Board acknowledges that the November 2011 VA examiner initially opined that the Veteran's lipomas were as likely as not related to service.  However, as detailed above, that statement appears to have been based solely on the Veteran's reported history, which has not been corroborated by other evidence of record.  As such, the finding does not constitute probative evidence.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

Similarly, the Board acknowledges the June 2006 private doctor's examination and accompanying opinion letter in which Dr. R.S. indicated, "although I am not an expert in Agent Orange," the Veteran's tumors were a result of his service in Vietnam, and as a result of exposure to Agent Orange.  While Dr. R.S. reportedly reviewed the Veteran's "records," she did not indicate which records supported her opinion and failed to provide any supporting rationale for her opinion.  Finally, Dr. R.S. discounted her opinion by prefacing it with the admission that she was not an expert in Agent Orange.  Thus, the Board finds that the opinion is merely a conclusory statement without any supporting rationale, nor any indication that it was provided by a competent medical professional.  

The Veteran himself believes that a causal relationship exists between his current lipoma of the arms, legs, and abdominal walls disability and active service, namely due to exposure to Agent Orange in Vietnam.  However, the question of etiology here involves complex medical issues that he, as a layperson, is not competent to address. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, lipomas are not one of the chronic disorders that may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service (although the evidence of record demonstrates that the Veteran's lipomas, aside from the service-connected left thigh lipoma, did not appear until 1992, decades after discharge from service).  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the competent and probative evidence is against the Veteran's claim for service connection for lipomas of the arms, legs, and abdominal walls, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for lipomas of the arms, legs, and abdominal walls is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


